Exhibit 10.2

AMENDMENT NO. 1

TO THE

DAVE & BUSTER’S PARENT, INC.

2010 MANAGEMENT INCENTIVE PLAN

THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of February 25, 2011,
for the purpose of amending that certain Dave & Buster’s Parent, Inc. (the
“Company”) 2010 Management Incentive Plan (the “Plan”), adopted as of June 1,
2010. Capitalized terms used in this Amendment shall have the same meanings
given to them in the Plan unless otherwise indicated.

WHEREAS, in connection with the offering and sale (the “Offering”) by the
Company of 12.25% Senior Discount Notes due 2016 to J.P. Morgan Securities LLC
and Jefferies & Company, Inc., in a private offering exempt from, or not subject
to, registration under the Securities Act of 1933, as amended, the Board of the
Company has authorized a repurchase in accordance with the Delaware General
Corporation Law of the issued and outstanding common stock of the Company, par
value $0.01 (the “Common Stock”) out of the Company’s surplus;

WHEREAS, in connection with the Offering and the Stock Repurchase Agreement and
the transactions contemplated thereby (the “Repurchase Agreement”), dated as of
February 25, 2011, by and among the Company and the stockholders party thereto
(the “Repurchase”), the Company shall repurchase 96,888.573 shares of the
Company’s Common Stock from the stockholders of the Company;

WHEREAS, pursuant to Section 15(a) of the Plan, the Board may amend the Plan or
any portion thereof at any time; provided that no such amendment shall be made
without stockholder approval if such approval is necessary to comply with any
tax or regulatory requirement applicable to the Plan;

WHEREAS, pursuant to Section 11 of the Plan, the Board, to prevent dilution or
enlargement of Participants’ rights under the Plan, shall substitute or adjust,
in its sole discretion, the number and kind of Stock or other property or
consideration that may be issued under the Plan; and

WHEREAS, in connection with the Offering and Repurchase, the Board has
determined that it is in the best interest of the Company to amend the Plan to
decrease the aggregate number of shares of Stock in which Awards may be granted
by 39.709%, the same percentage by which the issued and outstanding Common Stock
was reduced pursuant to the Repurchase.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Plan shall be amended as set forth herein:

 

1. Amendments.

(a) Section 5(a) of the Plan is hereby amended and restated in its entirety to
read as follows:

“Subject to Section 11, the aggregate number of shares of Stock in respect of
which Awards may be granted under the Plan is 36,175 shares of Stock. The number
of shares for granting Incentive Stock Options under the plan shall not exceed
36,175 shares of stock subject to any adjustment pursuant to Section 11 and
subject to the provisions of Sections 422 or 424 of the Code or any successor
provision.”

 

2. Miscellaneous.

(a) Except as amended hereby, the Plan remains in full force and effect.

(b) All of the terms of and rights under this Amendment shall be governed by the
internal laws of the State of Delaware.

As adopted by the Board of Directors of

Dave & Buster’s Parent, Inc. on February 25, 2011.

 

2